1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borders et al. (US 2020/0207546).

Regarding claim 1, Borders et al. teaches a transport vehicle, 120, that travels along a front face of a container shelf, 106, provided with a plurality of levels of shelf portions arranged in a vertical direction and configured to support containers, 112, see figure 8, thereby transporting the containers, the containers configured to be stackable in the vertical direction, and the transport vehicle comprising: 
a support region, 144, where a container is supported; 
a first transfer apparatus, 150, that inserts/takes the container into/out of the container shelf; and
a second transfer apparatus, 146, that loads/unloads the container on/from the support wherein the second transfer apparatus is configured such that a container can be moved to the support 

Regarding claim 2, Borders et al. teaches the second transfer apparatus is provided with a holding portion that holds a container from above, see figure 9, and a horizontal movement mechanism that horizontally moves the holding portion between an area above the first transfer apparatus and an area above the support region, and wherein a container that was moved to the area above the support region by the horizontal movement mechanism is stacked on the top side of a container that is already supported in the support region, whereby a plurality of the containers are supported in a stacked state in the support region, see figure 9.

Regarding claim 3, Borders et al. teaches the second transfer apparatus is configured such that, when holding the container with the holding portion, the holding portion is horizontally moved to a side near that container by the horizontal movement mechanism, and when holding of the container by the holding portion is released, the holding portion is horizontally moved to a side away from that container by the horizontal movement mechanism, see figures 9 and paragraph 0053+.

Regarding claim 4, Borders et al. teaches the holding portion is provided with a holding fixture whose position can be changed between a holding position where the container is held and a release position where holding of the container is released, and wherein the second transfer apparatus is configured such that, by switching the position of the holding fixture between the holding position and the release position, it is possible to switch the holding state for the container to be transferred without horizontally moving the holding portion with respect to that container with the horizontal movement mechanism, the holding portion is movable up and down in the vertical direction.

Regarding claim 5, Borders et al. teaches a transfer apparatus, 140, that serves as both the first transfer apparatus and the second transfer apparatus.

Regarding claim 6, Borders et al. teaches the support region, 144, is provided at a position adjacent to an installation region of the first transfer apparatus in a horizontal direction.

Regarding claim 7, Borders et al. teaches the support region has a plurality of stacking regions capable of supporting a plurality of the containers in a stacked state, see figure 9.

Regarding claim 8, Borders et al. teaches the plurality of stacking regions include a first region where the container can be directly moved by the second transfer apparatus, and a second region, 122, where the container cannot be directly moved by the second transfer apparatus, and wherein a transport apparatus, 110, that transports a plurality of the containers in a stacked state between the first region and the second region is provided in the support region.

Regarding claim 9, Borders et al. teaches the plurality of stacking regions include a carry-out region, 148, where a container that was removed from the container shelf can be supported, and a carry-in region where a container planned to be stored on the container shelf can be supported, and wherein the second transfer apparatus is configured such that it is possible to directly move the container with respect to both the carry-out region and the carry-in region.



Regarding claim 11, Borders et al. teaches the first transfer apparatus is provided with a support portion configured to support the container and is capable of raising/lowering the support portion, and the first transfer apparatus is configured to, in a state in which the support portion has been raised/lowered to a transfer height corresponding to the shelf portion to receive the transfer, insert/take the container into/out of that shelf portion, and wherein the transfer height corresponding to the lowermost shelf portion is set to a height where the container is supported by the support portion, at a position lower than the container arranged lowermost in the support region, see figures 9-11 and paragraphs 0075+.

Regarding claim 12, Borders et al. teaches a transport facility provided with a plurality of the transport vehicles according to claim 1, the transport facility comprising: a plurality of the container shelves; and a control apparatus that sets a travel route of the plurality of transport vehicles; wherein a passageway of the transport vehicles formed between two of the container shelves adjacent in a shelf depth direction serves as an inter-shelf passageway, and the plurality of container shelves are arranged such that a plurality of the inter-shelf passageways are formed, and wherein the control apparatus sets a travel route of each of the transport vehicles such that a travel direction of the transport vehicles in each of the inter-shelf passageways is one direction, see figure 8 and paragraphs 0046+.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



7 December 2021